Interim Decision' #1570

MATTER 011 GREEN
In Visa Petition. Proceedings
A-14352272
A-14352273
Decided by Board October t9, 1965
wedlock during the existence of their putative
father's marriage to the United States citizen petitioner, are not stepchildren within the meaning of section 101(b) (1) (B), Immigration and Nationality Act, as amended, since there is no evidence of the existence of a
family unit between the parties.

Beneficiaries, born out of

The cases come forward on appeal from the order of the District
Director, New York District, dated August 9, 1965 denying the
visa petitions on the ground that the husband of the petitioner was
never married to the mother of the beneficiaries and therefore the
. petitioner has failed to establish that the beneficiaries are children
within the

meaning

of section 101(b) (1) of th© Immigration. and.

Nationality Aot; consequently the beneficiaries are not eligible for
nonquota classification under section 101(a) (27) (A) of the Immigration and Nationality Act.
The petitioner is a native of Jamaica, a citizen of the United
States by naturalization on December 6, 1957, 52 years old, female.
She seeks nonquota status on behalf of the beneficiaries, Nicolette
Alicia 'Green and Ann Marie Green, natives and citizens of Jamaica,
born September 19, 1959 and August 29, 1956, respectively. The petitioner alleges that the beneficiaries are her stepchildren,
the illegitimate children of her husband, Sydney Oswald Green,.
whom she married in Jamaica on September,1913. The petitioner
'has submitted the birth certificates of the beneficiaries, showing .
theirmo bManChrlto,ef bingshow.
There have also bean presented Baptism certificates relating to the
beneficiaries showing, they were baptized in Jamaica about 1961,
the name of the father being Sydney Green, whom the petitioner
married in September 1943. The files also contain an affidavit by
she is the
Beatrice Francis, executed June 9, 1965 to the effect
-

-

84.6

Interim Decision #1570
grandmother of the beneficiaries and certifies that the father of
these children is Sidney Green and the mother, now deceased, was
her daughter, Marion Charlton. There is also in the files the affidavit of Sidney Green, dated May 26, 1965 to the effect that he is
the father of the beneficiaries who were born out of wedlock.. .
It appears therefore that the petitioner was already married to
her husband at the time he sired these- beneficiaries by another
woman. 'Even under the wording of section 101(b) (1) (B) of the
Immigration and Nationality Act, as. amended, it is difficult to ,
perceive how the beneficiarRis can be regarded as stepchildren. The
beneficiaries are adulterine children or adulterine bastards.: By the
common law, as-it still exists in England and Ireland and In some
states, bastards cannot be legitimated; but in Scotland and on the
continent of Europe generally, and by statute in many states, children are now legitimated by the Tfubsequent marriage of their parents, provided the patents might legally have married at the time
of the child's birth.' Adulterine children are the issue of adulterous
intercourse and are regarded more unfavorably than the illegitimate
offspring of single persons?
Counsel seeks to equate the instant case with the case of Nation V.
Evenly, 239 F. Stipp. 581 (1965). That case involved a bens- '
ficiary who was born out of wedlock on February 12, 1947. He was'
abandoned in infancy by his natural mother, the plaintiff commenced caring for him in 1949 and married the beneficiary's father
in 1952 when the beneficiary was five years old. The plaintiff
immigrated to the United States in 195T and-her husband followed
a year later. The plaintiff became a naturalized citizen in 1962
immediately thereafter petitioned for the beneficiary's admittance

on a nontrota visa. The 'court limn& that the legislative history
of the amendatory Act of 1957, while tending in the Senate Report
to sustain tlT government position that it applied only to the illegitimate child of a mother who subsequently married.. a- "United
States citizen, was not compelling and did not control the interpre- taionfsec10(b)BoftheImigrandNtoly
Act. Observing that the plaintiff, her husband and the beneficiary
had been a close family unit since shortly after the beneficiary's
birth, and that immediately'after citizenship was secured the plaintiff petitioned to unite the family unit, the court applied the "plain
meaning" rule to the phrase "whether or not born out of -wedlock," in view of the clearly expressed legislative intention to keep together
Trebater's Unabridged Dictionary (2d.ed.), "legitimate."

'Bouvier's Law Dictionary (Sd.ed.) ; Matter of D -11.—, 7 1. & N Dec- 441;
Matter of F , 71.&N.Dee.448,451.
—

541-_

Interim Decision #1570
the family unit wherever possible. Finding in that caw that a
family unit existed, the court held en the fade of the ease that the
beneficiary was the plaintiff's stepchild.
In this ease the beneficiaries are adulterine bastards who were born
out of wedlock during the time their putative father was married
to the pdtitioner. There is no evidence of the existence of a family
unit. On the contrary, these illegitimate offspring indicated that
the existing family unit between the petitioner and her husband
was adversely affected. The petitioner was naturalized in -1957 and
not' until approximately eight years later his a visa petition been
filed on behalf of the beneficiaries. There is no indication that the

sympathetic factors which existed in the Najd:7, case, and the existence of a family unit which greatly influenced the court's decision,
are present in the instant case. The appeal will be dismissed.
.ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

648

